Contact: Home Federal Bancorp, Inc. Len E. Williams, President & CEO Eric S. Nadeau, EVP, Treasurer & CFO 208-466-4634 www.myhomefed.com/ir HOME FEDERAL BANCORP, INC. ANNOUNCES FOURTH QUARTER AND YEAR END RESULTS Nampa, ID (January 25, 2013) – Home Federal Bancorp, Inc. (“Company”) (Nasdaq GSM: HOME), the parent company of Home Federal Bank (“Bank”), today announced results for the quarter and year ended December 31, 2012. For the quarter ended December 31, 2012, the Company reported net income of $219,000, or $0.02 per diluted share, compared to net income of $1.4 million, or $0.09 per diluted share, for the same period a year ago. The fourth quarter of 2012 includes the impact of the previously announced charges related to upcoming branch closures.These charges reduced pre-tax income from operations by approximately $539,000 for the quarter and year ended December 31, 2012. Net income for the year ended December 31, 2012, was $1.8 million, or $0.12 per diluted share, compared to net loss of ($1.9 million), or ($0.13) per diluted share, for the twelve months ended December 31, 2011. The Bank has entered into loss sharing agreements with the Federal Deposit Insurance Corporation (“FDIC”) in connection with two acquisitions. The loans and foreclosed assets purchased in these acquisitions that are subject to the loss sharing agreements are referred to as “covered loans” or “covered assets.” Loans and foreclosed and repossessed assets not subject to loss sharing agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” The following items summarize key activities of the Company during the quarter ended December 31, 2012: · Net interest income decreased $465,000 compared to the linked quarter ended September 30, 2012, and $3.3 million compared to the year-ago period, due to a decrease in the yield on purchased loans during the quarter ended December 31, 2012, and a lower average balance of loans; · A negative provision for covered loan losses of ($653,000) was recorded during the quarter ended December 31, 2012. Net of the related FDIC indemnification provision of $627,000, which is reported in noninterest income, the provision for loan losses increased income before taxes by $26,000 for the quarter; · Noninterest income during the quarter ended December 31, 2012, included impairment of the FDIC indemnification asset of $2.8 million, which was a result of a reduction in estimated future losses on covered loans. The impairment of the FDIC indemnification asset was $3.0 million in the linked quarter and $4.7 million in the year-ago quarter; · Noninterest expense decreased by $54,000 during the quarter ended December 31, 2012, compared to the year-ago quarter, yet increased $476,000 compared to the linked quarter due primarily to approximately $539,000 of costs related to branch closures. For the year ended December 31, 2012, noninterest expense declined $7.1 million compared to the twelve months ended December 31, 2011; · Total assets decreased $11.6 million during the quarter ended December 31, 2012, compared to September 30, 2012. Total assets declined $67.8 million since December 31, 2011; · Noncovered nonperforming assets declined $6.9 million to $13.9 million at December 31, 2012, compared to September 30, 2012. Total nonperforming assets decreased $10.5 million during the quarter to $24.8 million at December 31, 2012; · The Company repurchased 83,430 shares of its common stock during the quarter ended December 31, 2012, at an average cost of $10.54 per share; and · In addition to its regular quarterly dividend of $0.06 per share, the Company paid a special dividend of $0.12 per share. The total cash paid on dividends was $2.4 million during the quarter. Home Federal Bancorp, Inc. January 25, 2013 Page 2 of 9 Results of Operations Net interest income. Net interest income declined $465,000 and $3.3 million during the quarter ended December 31, 2012, compared to the linked quarter and the quarter ended December 31, 2011, respectively. Net interest margin decreased to 4.55% during the quarter ended December 31, 2012, from 4.74% in the linked quarter, and decreased substantially from 5.54% during the quarter ended December 31, 2011. Similarly, the Company’s yield on earning assets decreased to 4.89% in the quarter ended December 31, 2012, from 5.11% in the linked quarter, and 6.02% during the quarter ended December 31, 2011. These decreases were primarily due to an decrease in accretable income on purchased loans during the quarter ended December 31, 2012. Each quarter the Company estimates cash flows on certain purchased loan pools. As a result, income from loan pools can be volatile. During the quarter ended December 31, 2011, the Company experienced significant prepayments on pooled loans, which resulted in accretion gains and an increase in net interest margin for that period of 2011. The continued managed reduction in certificates of deposit and declines in interest rates paid on deposits during the quarter ended December 31, 2012, resulted in a slightly lower cost of funds compared to prior periods. The cost of funds for the quarter ended December 31, 2012, was 0.47% compared to 0.50% in the quarter ended September 30, 2012, and 0.62% for the quarter ended December 31, 2011. The cost of deposits, which includes noninterest-bearing deposits, was 0.39% during the quarter ended December 31, 2012, compared to 0.42% during the quarter ended September 30, 2012 and 0.52% for the year-ago quarter. Additionally, the Bank paid off all outstanding borrowings with the Federal Home Loan Bank (“FHLB”) of Seattle in September 2011, which reduced interest expense on borrowings during the year ended December 31, 2012 compared in 2011. Provision for loan losses. A net negative provision for loan losses of ($653,000) was recorded during the quarter ended December 31, 2012, compared to a provision of $105,000 for the quarter ended September 30, 2012, and a negative provision of ($474,000) for the same year-ago period. A net negative provision for loan losses of ($1.8 million) was recorded during the year ended December 31, 2012. The negative provision for loan losses in the year ended December 31, 2012, related to covered loans and were recorded primarily due to recoveries on charged-off loans as well as lower estimated losses. No provision for loan losses was recorded on noncovered loans during the quarter and year ended December 31, 2012. The following table details the impact of the provision for loan losses and the FDIC indemnification recovery on income (loss) before income taxes: Three Months Ended Twelve Months Ended (in thousands) December 31, September 30, December 31, December 31, Provision for loan losses on: Noncovered originated loans $ Covered loans – Community First Bank (CFB) Acquisition ) ) ) Covered loans – LibertyBank Acquisition 7 Total gross provision for loan losses ) ) Less: FDIC indemnification recovery (provision) reported in noninterest income: Noncovered originated loans Covered loans – CFB Acquisition ) ) ) Covered loans – LibertyBank Acquisition Total FDIC indemnification recovery (provision) ) 50 ) Net decrease (increase) to income before taxes Noncovered originated loans Covered loans – CFB Acquisition ) ) ) Covered loans – LibertyBank Acquisition 7 74 Net decrease (increase) in income (loss) before income taxes $ ) $
